ON appellant’s motion for rehearing
DICE, Judge.
Appellant insists that his complaint to the action of the court in overruling his motion for change of venue was properly presented for review because the court’s ruling and appellant’s exception thereto is shown in the statement of facts of the evidence adduced upon the hearing of the motion.
Without passing upon his contention, we have concluded to consider and pass upon the court’s action in overruling the motion.
The motion for change of venue was predicated upon the fact that, during the week preceding the trial, a United States Senate Investigating Committee had conducted a hearing in the city of Dallas in the investigation of crime and the traffic in narcotics, in which appellant was called before the committee and which proceedings were publicized in the newspapers and by radio and television.
On the hearing of the motion, appellant offered various newspaper accounts of the committee hearing, in which his name and picture appeared, and testimony showing that his appearance before the committee was telecast. Proof was further made that the proceedings of the committee hearing were also publicized by radio; that, when appellant appeared before the committee, he invoked the Fifth Amendment and refused to testify; and that witnesses who appeared before the committee testified that appellant was implicated in a robbery and was a suspect in a murder case.
*444The record further shows that, of nine witnesses called by appellant, seven testified that, in their opinion, he could receive a fair and impartial trial in Dallas County, and only two testified that, in their opinion, he could not receive a fair trial.
It was further shown that Dallas County has a population of approximately 800,000 and approximately 200,000 qualified jurors.
Under the conflicting testimony, we are of the opinion that the trial judge did not abuse his discretion in overruling the motion for change of venue. Where the evidence is conflicting, a judgment denying a change of venue will not be disturbed on appeal, unless it appears that the trial judge abused his discretion. Whiteside v. State, 115 Tex. Cr. R. 274, 29 S.W. 2d 399; Brown v. State, 130 Tex. Cr. R. 323, 94 S.W. 2d 455; Conn v. State, 143 Tex. Cr. R. 367, 158 S.W. 2d 503; and Priest v. State, 262 Tex. Cr. R. 260, 284 S.W. 2d 148. Furthermore the record does not reflect that any of the jurors who served in the case had read any newspaper articles or had heard any radio broadcasts or telecasts of the committee hearing. There is nothing in the record to show that any prejudgment of appellant’s case or prejudice against him by reason of the publicity given the committee hearing found its way into the jury box; hence no error is shown. McCarley v. State, 161 Tex. Cr. R. 263, 276 S.W. 2d 300.
We have considered appellant’s other contentions and remain of the opinion that no reversible error is shown.
Appellant’s Motion For Rehearing is overruled.
Opinion approved by the Court.